Title: To Alexander Hamilton from Benjamin Lincoln, 27 January 1790
From: Lincoln, Benjamin
To: Hamilton, Alexander


[Boston] January 27, 1790. “Your faver of the 20th respecting Christopher Sadler is before us. In the morning of his arrival he came directly to the office with his papers in order to enter his vessel. His papers from Hallifax Nova Scotia were regular. He appeared to be very unhappy on his finding his mistake and applied for advice and has attended fully to the directions given him. No circumstance has taken place which leads us to believe there was any fraud committed or that he ever had any intention of fraud.…”
